DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 1/6/2022, with respect to claims 7, 9-12, 14, and 16-18 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Kuelbs on 3/7/2022.
The application has been amended as follows: 
(Currently Amended) A terminal comprising:
a transmitter that transmits an uplink shared channel; and
a processor that determines, [[when]] in response to frequency hopping [[is]] being applied to the uplink shared channel, a symbol for a demodulation reference signal of the uplink shared channel based on a mapping type of the uplink shared channel by using a start symbol of each hop as a reference point,
wherein [[when]] in response to the mapping type [[is]] being type A in which a start symbol of the uplink shared channel is fixed, the processor determines the symbol for the demodulation reference signal based on an index of a first symbol for the demodulation reference signal.
in response to the mapping type [[is]] being type B in which a start symbol of the uplink shared channel is not fixed, an index of a first symbol for the demodulation reference signal is 0.
12.	(Currently Amended) A radio communication method for a terminal, comprising:
transmitting an uplink shared channel;
[[when]] in response to frequency hopping [[is]] being applied to the uplink shared channel, determining a symbol for a demodulation reference signal of the uplink shared channel based on a mapping type of the uplink shared channel by using a start symbol of each hop as a reference point; and
[[when]] in response to the mapping type [[is]] being type A in which a start symbol of the uplink shared channel is fixed, determining the symbol for the demodulation reference signal based on an index of a first symbol for the demodulation reference signal.
14.	(Currently Amended) The terminal according to claim 9, wherein [[when]] in response to the mapping type [[is]] being type B in which the start symbol of the uplink shared channel is not fixed, an index of a first symbol for the demodulation reference signal is 0.
18.	(Currently Amended) A system comprising a terminal and a base station, wherein:
the terminal comprises:
a transmitter that transmits an uplink shared channel; and
a processor that determines, [[when]] in response to frequency hopping [[is]] being applied to the uplink shared channel, a symbol for a demodulation reference signal of the uplink shared channel based on a mapping type of the uplink shared channel by using a start symbol of each hop as a reference point,
wherein [[when]] in response to the mapping type [[is]] being type A in which a start symbol of the uplink shared channel is fixed, the processor determines the symbol for the demodulation reference signal based on an index of a first symbol for the demodulation reference signal,

a receiver that receives the uplink shared channel.

Allowable Subject Matter
Claims 7, 9-12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to applying frequency hopping in uplink shared channel. None of the prior art teach or suggest a transmitter that transmits an uplink shared channel; and a processor that determines, in response to frequency hopping being applied to the uplink shared channel, a symbol for a demodulation reference signal of the uplink shared channel based on a mapping type of the uplink shared channel by using a start symbol of each hop as a reference point, wherein in response to the mapping type being type A in which a start symbol of the uplink shared channel is fixed, the processor determines the symbol for the demodulation reference signal based on an index of a first symbol for the demodulation reference signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         March 7, 2022
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632